EXHIBIT 10.1

CONSULTING AGREEMENT BETWEEN QUAMTEL, INC. AND WARREN GILBERT

THIS AGREEMENT is made as of this the 20th day of August 2009 by and between
Quamtel, Inc. (the “Company”), and Warren Gilbert (referred to herein as the
Consultant).

WHEREAS, Company desires to retain Consultant to assist the Company in the
matters described in this Agreement,

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein the Company and Consultant hereby agree as follows:

Consulting Services.

Beginning the date hereof, the Company hereby retains Consultant and Consultant
hereby agrees to perform consulting services for the Company as requested from
time to time by the President of the Company or the Company’s principal
consulting firm, iTella, Inc. Such services shall be primarily related to advice
and counsel regarding the Company’s financial management and strategic
opportunities. None of Consultant’s activities shall relate in any way to
raising of capital or the market for the Company’s securities.

Consultant shall at all times be free to devote time to occupations, employment
and activities other than those provided for in this Agreement.

The relationship created between the Company and Consultant by this Agreement is
that of a hiring corporation and an independent contractor. The methods and
means of performing the work by Consultant under this Agreement will be solely
within the control of Consultant. Consultant acknowledges and agrees that
Company’s worker’s compensation insurance does not cover Consultant or any
employee of Consultant. Consultant further acknowledges and agrees that because
he is an independent contractor, the Company has no responsibility for
withholding any employee related taxes including, without limitation, state or
federal income taxes, unemployment taxes, FICA taxes, and disability insurance
charges.

Consideration. Company will pay to Consultant for his services hereunder a total
of 300,000 shares of the Company’s common stock (after giving effect to the
reverse stock split to be effected on September 8, 2009)(the “Shares”). The
Company agrees that on October 6th, 2009, it will file a Form S-8 registration
statement covering the resale of the Shares. In addition, the Company shall
reimburse Consultant for all expenses incurred by him in connection with his
duties hereunder, provided that all expenses shall be incurred pursuant to
Company policies in effect from time to time.

Term. The term of this Agreement shall be for a period of one year.

General.

This Agreement supersedes all prior agreements and understandings between the
Consultant and the Company with regard to the subject matter of this Agreement.

No modification, termination, or waiver under this Agreement shall be valid
unless in writing and signed by the Consultant and the Company.

This Agreement shall inure to the benefit of and be binding upon any successor
or assign of the Company and shall inure to the benefit of and be binding upon
the Consultant’s heirs, successors and assigns.

The waiver by the Company of a breach of any provision of this Agreement by
Consultant shall not operate or be construed as a waiver of any subsequent
breach of Consultant and the waiver by Consultant of a breach of any provision
of this Agreement by the Company shall not operate or be construed as a waiver
of any subsequent breach by the Company.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

QUAMTEL, INC.

 

 

 

 

 

 

                                                                         

By:

/s/ Stuart Ehrlich

 

 

Stuart Ehrlich, CEO-President

 

 

 

 

 

 

 

 

/s/ Warrant Gilbert

 

 

WARREN GILBERT






